Submitted March 16, 1927.
This appeal is from an order of the Municipal Court, requiring a grandfather to contribute $6 a week for the support of his grandchildren. The testimony and order occupy only two printed pages in the record, and, as the assistant district attorney frankly stated at the oral argument, the record does not support the order.
(1) There is nothing to indicate that the father of the children is not able to support them, though the primary obligation to do so is his: Com. v. Milne, 90 Pa. Super. 68. Unless it appear that parents cannot support their children, grandparents are not liable.
(2) The grandfather's income appears to be $20 a month from real estate and $5 a week from his candy store, in all $500 a year. With that he must support himself, his wife and one child attending school. If he complies with the order appealed from, he and the other two members of his family must live on much less than half his income. There is no law authorizing such restriction. For the rule regulating the amount allowable, see Com. v. Bowie, 89 Pa. Super. 288, Com. v. Milne, supra.
The order is wrong (a) because the record does not *Page 533 
show that the father is unable to maintain his children; and, (b) assuming the father's inability, because the amount ordered to be paid takes an unreasonable share of the grandfather's income.
Order reversed.